United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3988
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Larry Jackson,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 6, 2006
                                Filed: November 14, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Larry Jackson has filed an untimely notice of appeal (NOA) from the district
court’s September 26, 2005 denial of his 18 U.S.C. § 3582(c)(2) sentence-reduction
motion. See Fed. R. App. P. 4(b)(1)(A) (10 days to appeal in criminal cases); United
States v. Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per curiam) (time limits for
appealing in criminal cases apply to appeal from denial of § 3582(c)(2) motion).
Because the NOA was due October 10, 2005, and is deemed filed October 19, see Fed.
R. App. P. 4(c) (prison mailbox rule), it was less than thirty days late, and thus we
remand to the district court to determine whether Jackson’s failure to file a timely
NOA was due to excusable neglect, and if so, whether the time for filing his NOA
should be extended. See Fed. R. App. P. 4(b)(4); United States v. Austin, 217 F.3d
595, 598 (8th Cir. 2000).
                       ______________________________




                                       -2-